BaskiN, J.,
dissenting.
The objection upon which the appeal was dismissed by the district court is that the appeal was not taken in time. This form of the objection is nothing more or less than a statement that no appeal at all had been taken from the final judgment of the justice of the peace. The plaintiff’s application for the writ of certiorari is based upon the claim that an appeal to the district court had in fact been perfected.
The opinion of my associates is silent on the question of whether the plaintiff had in fact perfected an appeal. The writ was refused, solely, on the ground that the judgment of the district court in dismissing the appeal, under the provisions of Sec. 9, Art. 8, of the constitution, is final, and in no manner subject to review by this court. To this I can not assent.
The right of appeal from the final judgments of justices of the peace to the district court, is guaranteed by Sec. 9, Art. 8, of the constitution, and when such an appeal is perfected by the necessary steps required by the statute relating to appeals, under the provisions of the constitution, the appellant had a vested right to have the case reviewed in the appellate court.
If the plaintiff’s appeal was actually perfected, the dis*106trict court thereby became vested with jurisdiction to review the case, and the law imposed upon the court the duty of exercising its jurisdiction; and it could not escape the performance of that duty by its erroneous refusal to entertain jurisdiction of the case, and by such erroneous decision deprive the appellant of her constitutional rights of appeal.
The language of the constitution relied on in the majority opinion is as follows : “The decision of the district courts on such appeals shall be final, except in cases involving the validity or constitutionality of a statute. ’ ’
By -this language, only, the decisions of the district court on such appeals are final. In the case at bar the district court held that there was no appeal, and on that ground refused to entertain jurisdiction of the case.
The decision refusing to entertain jurisdiction to review the case on the ground that there was no appeal, from the nature of the case could not be a decision on the appeal. It therefore follows that only those decisions of the district courts are final which are rendered in the case after an appeal has ’been perfected, and the court acquires jurisdiction to review the same. In this case, if the plaintiff’s appeal was perfected, the decision of the district court to the contrary, deprived the appellant of a constitutional right, and the district court, by refusing to review the case upon its merits, failed to perform a duty imposed by law, and this court has the power, under Sec. 4, Art. 8, of the constitution, which provides that “the supr'eme court shall have original jurisdiction to issue writs of mandamus, certiora/ri, etc.,” to enforce the performance of that duty by writ of mandamus.
The respective offices of the writ of certiorari and man-da/nvus are properly stated in Secs. 3630 and 3641, Bev. Stat. 1898. The former writ is applicable “when an *107inferior tribunal, board, or officer, exercising judicial functions, has exceeded the jurisdiction of such tribunal, board, or officer, and there is no appeal, nor in the judgment of the court or judge, any plain, speedy, and adequate remedy.”
The office of the writ of mmdcmus “is to compel the performance of an act which the law specially enjoins as a duty resulting from an office, trust, or station.”
I do not think that the power granted by the constitution to this court to issue these writs is limited by the clause of Sec. 9, Art. 8, which makes the decisions of the district courts, on appeals from the final judgments of justices of the peace, final; but in every instance where an inferior court exceeds its jurisdiction, and no other adequate remedy exists, the writ of certiorari will lie, and where an inferior court refuses to perform any duty imposed by law, and no other edequate remedy exists, mandamus will lie.
On an application for either of these writs, from the necessity of the case, we are the sole and final judges whether or not the inferior court has exceeded its jurisdiction or refused to perform a duty imposed by law. The decision of these matters by the inferior court, from the nature and purpose of these constitutional writs, can not be final, and the remedy by these writs still exists. Medlin v. Taylor, J., 101 Ala., 241.
If there was in fact an appeal taken by plaintiff there can be no doubt but that the law, in that event, imposed upon the district court the duty of reviewing the case.
I am unable to reconcile the decision of my associates with the case of the State v. Hart, recently decided by us and reported in 19 Utah, 438; 57 Pac. Rep., 415. The following is a quotation from the decision in that case, to wit:
*108“In Merrill on Mandamus, Sec. 203, it is said that when a court refuses to try a case, erroneously deciding that it has no jurisdiction, it will be compelled by writ of mcmdamus to assume jurisdiction, and proceed with the case. It is now well established that when an inferior court has refused to entertain jurisdiction on some matter preliminary to a decision of a case before it on the merits, or refuses to act when the law requires it to act, or where, having obtained jurisdiction in a case it refuses to proceed in due exercise thereof, a writ of mandamus is a fitting and proper remedy to set such court in motion, and to speed the trial of a case, so as to reach the proper end, and when no action below was had on its merits; but such writ will not lie to an inferior court to correct alleged errors occurring in the exercise of its judicial discretion. Reg. v. Justices of Middlesex, 2 Q. B. Div., 516; Ex parte Parker, 120 U. S., 737; 7 Sup. Ct., 767; Brown v. Buck, 75 Mich., 274, 42 N. W. 827;. Avery v. Superior Court Contra Costa Co., 57 Cal., 247; Ex parte Jordan, 94 U. S., 248; Ex parte Trapnall, 6 Ark. 9; State v. Knight, 46 Mo., 83; Ex parte Schollerberger, 96 U. S., 369; People v. Van Tassel, 13 Utah, 9; 43 Pac. Rep., 625; Peoples. Scate, 3 Scam., 351; Merrill, Mand. Secs. 203, 204; High Extr. Leg. Rem., Secs. 150, 251. We are of the opinion that the district court erred in its holding that it had no authority or jurisdiction to empanel a jury of 12 men to try the case. In refusing to act in the premises, the plaintiff was left without any plain, speedy, or adequate remedy in the ordinary course of law, and the writ of mcmdamus was a proper remedy. ’ ’ See also Hollon Barker, Petitioner, 131 U. S., 221; State ex rel. v. Phillips, 97 Mo., 331.
The adjudicated cases quoted in the above decision fully sustain the text of Merrill, and announce the doctrine which I have endeavored to maintain.
*109From the decision of the district court the plaintiff was. without any remedy by appeal, and had no other remedy except by the writ of mandamus.
_